Citation Nr: 1402329	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for status post spinal fusion of the C6-7 vertebrae.




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to April 1987 and from September 1988 to June 2009.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed electronically using the Virtual VA paperless claims processing system.  

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran apparently is currently residing in the Netherlands.  In February 2012, the RO emailed a foreign examination request to the Federal Benefits Unit to arrange for an examination for a Veteran residing in Belgium.  

In a February 3, 2012, letter, the Veteran was advised that he would have to contact the Consulate or Embassy in his residence country to schedule the examination.  

In an email sent at the end of February 2012, the Veteran reported that he had called both the Consulate and the Embassy, neither of which had any record of him or his examination.  He asked which Consulate or Embassy received his paperwork, and who he was supposed to contact, which was not answered.  To date, it is not clear that the RO ever attempted to schedule an examination for this Veteran in the country that he lives in, the Netherlands.  

Because the Veteran attempted to arrange the appointment and his questions were not answered, he has shown good cause for another foreign examination to be arranged.

Accordingly, his claim is REMANDED for the following action:

1.  Arrange for a foreign compensation examination of the Veteran's cervical spine disability; he resides in the Netherlands, not in Belgium.

Ensure that the examination protocols that are included with the request provide for range-of-motion testing to be conducted with a goniometer; for all appropriate diagnostic tests to be conducted; for all symptoms of fusion of the C6-7 spine, including neurologic deficits, to be listed; and for the discussion of any additional functional loss as due to flare ups or pain to be discussed.

2.  Notify the Veteran of how to schedule the arranged examination, including informing him of whether he needs to contact the American Consulate or the American Embassy in the Netherlands.

3.  Following receipt of the examination report and consideration of the results, readjudicate this claim for a higher rating for the cervical spine disability.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

